     Case 0:21-cr-60139-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of KS
                                                                                   4
z-
a


                                                                                               May 18, 2021
                                  UNITED STATES DISTRICT COURT
                                  SO U TH ER N D IST RICT O F FLO R ID A
                               21-60139-CR-MARRA/VALLE
                                cxsE N O.
                                                18IJ.S.C.1922(g)(j)
       U NITED STA TE S O F A M ERIC A
      VS.

       SAM ISH IA ASKEW ,
             D efendant.

                                              IN DIC TM EN T
             The G rand Jury chargesthat:

                                                 CO UN T 1
                               (Possession ofaFirearm by aConvicted Felon)
                                            18U.S.C.j922(g)(1)
             On or betw een January 15,2019 and January l7, 2019,the exactdate being unknow n to

      the G rand Jury,in Brow ard County, in the Southel'n Distrid ofFlorida, the defendant,

                                          SA M ISH IA A SK EW ,

      know ingly possessed a tireanu in and affecting interstate com m erce, know ing that she had

      previously been convicted ofa crim e punishable by im prisonm entfora term exceeding one year,

      in violation ofTitle 18,United StatesCode, Section922(g)(1).

             Itisfurtherallegedthatthefirearm wasone(1)TaurusJudgePublicDefender.45caliber
      pistol,serialnum ber1,X 489746.
                           -




                                                CO UN T 2
                               (Possession ofaFirearm by aConvictedFelon)
                                            18IJ.S.C.j922(g)(1)
             On or betw een January 16,2019 and January 25, 2019,the exact date being unknow n to

      the Grand Jury,in Brow ard County,in the Southern Distrid ofFlorida, thedefendant,

                                          SA M ISH IA A SK EW ,
Case 0:21-cr-60139-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 4




  know ingly possessed a fireann in and affecting interstate com m erce, knowing that she had

  previously been convicted ofa crim e punishable by im prisonm entfora term exceeding one year,

  in violation ofTitle 18,United StatesCode, Section 922(g)(1).

             Itisfurtherallegedthatthefirearm wasone(1)BerettaPICO .380pistol, serialnum ber
 PC062407.

                                                    A TRUE BILL


                                                    FORE ERSON
     '.e#e                       '



 JUAN AN ONIO GONZALEZ
 A CTIN G UN ITED STA TES A TTORN EY


 r           .          v
                                           tr-omY
 A N ITA W H ITE   lso- .x--x t -m- - G
 A SSISTAN T UN ITED STA TES A TTORN EY
   Case 0:21-cr-60139-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 4
                                                UNITED STAT ESDISTR ICT CO URT
                                               SO UTH ERN DIST RICT O FFLO RIDA

    UN ITED STATESOF AM ERICA                               CASE NO .
    V.
    SAMISHIAASKEW
                                                            C ERTIFICATE O F TRIAL ATTORNEY*
                                                            Superseding CaseInformation:
                 Defendant.                     /

     CourtDivision:tselectOne)                              Newdefendantts) I--IYes I--1No
     N Miami U-llteywest F/-lFTL                            Num berofnew defendants
     I--IRTB N FTP                                          Totalnumberofcounts
         l.Ihavecarefully consideredtheallegationsoftheindictment, thenum berofdefendants, thenum berofproh ble
           witnessesand the legalcomplexitiesofthelndictment/lnfonnationattachedhereto.
         2.lam aware thattheinformation suppliedonthisstatementwillberelied upon by theJudgesofthisCourtin
           settingtheircalendarsandscheduling crim inaltrialsunderthemandateoftheSpeedyTrialAct,
           Title28 U.S.C.Section 3161.
         3.Interpreter:(YesorNo) NO
           Listlanguageand/ordialect
         4.Thiscase willtake 2 daysforthepartiesto try.
         5.Pleasecheck appropriatecategory and typeofoffenselistedbelow:
              (Checkontyone)                            (Checkonlyone)
          I 0to5days              r-
                                   zl                  Petty              I--I
          11 6to 10 days          I--1                 Minor              F-l
          Ill 1lto20days          r-I                  Misdemeanor        r'-l
          IV 21to60days           g7J                  Felony            I-l
                                                                           z
          V 61daysandover         r-l
         6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
            lfyes:Judge                                    CaseNo.
            (Attach copy ofdispositivcorder)
            Hasacomplaintbeenfiledinthismatter? (YesorNo)No
            lfyes:M agistrateCase N o.
            Relatedm iscellaneousnumbers:
            Defendantts)infederalcustodyasof
            Defendantts)instatecustodyasof
            Rule20 from theDistrictof
            lsthisapotentialdeathpenaltycase?(YesorNo)No
            Doesthiscase originatefrom am atterpending intheCentralRegionoftheU .S.Attorney'sOffice priorto
            August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
         8. Doesthiscase originatefrom amatterpending intheNorthern Regionofthe U. S.Attorney'sOffice priorto
            August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
         9. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU .S.Attorney'
                                                                                           sOfficepriorto
            October3,2019(Mag.JudgeJaredStrauss)?(YesorNo)Yes




                                                                        A nita G .W hite
                                                                        AssistantUnited States Attorney
                                                                        FLA BarNo.       537861
#PenaltySheetts)attachd                                                                                   REV 3/l9/21
Case 0:21-cr-60139-KAM Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 4



                           UN ITED STA TES D ISTR ICT C O U RT
                           SO U TH ER N D ISTR ICT O F FLO RIDA

                                      PENA LTY SH EET

 D efendant's N am e:   SAM ISIJIA ASVEW
 C ase N o:


 Counts#:1and 2

 Possession ofa Fireann orAm m unition by a Convicted Felon

 Title 18,U nited States Code, Section 922(g)(1)

 *M ax.Penalty: 10 years'im prisom nent, $250,000 fine,3 years'supervised release.




 *Refers only to possible term ofincarceration, doesnotinclude possible fines,restitution,
          specialassessm ents,parole term s,or forfeitures that m ay be applicable.
